DETAILED ACTION
This office action is in response to correspondence filed on 11/5/2021.  
The Amendment filed on 7/23/2021 has been entered.  
Claims 1, 8, and 15 have been amended by Applicant.
Claims 1-18 remain pending in the application of which Claims 1, 11, and 15 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Statements (IDS) filed on 11/5/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.

Allowable Subject Matter
Claims 1-18 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:


Most pertinent prior art:
REGARDING CLAIMS 1 AND 15, KOLAWA (US 2006/0020614 A1) discloses a method implemented by one or more processors, the method comprising: 
receiving [spoken] input of a user during a prior dialog session between the user and an automated assistant (KOLAWA Fig. 22; Par 148 – “A user may also view recommendations for a different number of days … and selecting a “find dishes” button 924.”; Par 155 – “Referring back to Fig. 22, a user may request that the recommendations made for the entire week, whether it be a particular dish and/or restaurant recommendation, be e-mailed and/or faxed to the user …”); 
processing the [spoken] input to select a certain suggestion from a plurality of candidate suggestions that are responsive to the [spoken] input (KOLAWA Par 148 – “For a day specified as a cook-in day, the system displays recommendations of specific type of dishes (e.g., soup, salad, entrée, etc.) …”); 
causing the certain suggestion to be audibly and/or graphically presented to the user during the prior dialog session (KOLAWA Par 148 – “For a day specified as a cook-in day, the system displays recommendations of specific type of dishes (e.g., soup, salad, entrée, etc.) …”; Par 165 – “According to one embodiment of the invention, the network or platform computer 10 includes a user interface subsystem 41 providing an interactive, user friendly GUI for motivating the user to answer preference questions posed by the system and obtain recommendations based on the user’s answers …”); 
verifying that the user actually acted upon the suggestion after the suggestion was presented to the user (KOLAWA Par 98 – “If the items are rejected, the program in step if the items are accepted, the program in step 236, asks questions to ascertain why each item was accepted …”; Par 99 – “Fig. 10 illustrates the process of obtaining feedback from the user for further updating a preference vector after the user has actually sampled a recommend item …”); 
[determining that a current dialog session satisfies one or more criteria, the current dialog session being temporally separated from the prior dialog session and unrelated to the suggestion of the prior dialog session, and the current dialog session being via a client device and between the user and the automated assistant; 
responsive to determining that the current dialog session satisfies the one or more criteria, and responsive to determining that the user actually acted upon the suggestion]: 
causing a prompt that solicits feedback on the suggestion to be presented to the user at an output component of the client device (KOLAWA Figs. 10 and 26; Par 99 – “Fig. 10 illustrates the process of obtaining feedback from the user for further updating a preference vector after the user has actually sampled a recommended item … Examples of questions for a system recommending recipes might include: “What rating would you give to the recommended meal?” ….”; Fig. 25 (Please tell us how you liked your previous orders); Par 158 – “Fig. 25 is an exemplary GUI for receiving feedback from a user in regards to a recommended recipe …”; Par 54 – “The system comprises a network server or platform computer 10 which includes a user interface for allowing individuals to enter preferences and view recommendations made by the system…”; Par 56 – “Individual might alternatively use a hand-held personal computer (“HPTC” 20 to communicate with the recommendation system …”); 
receiving user interface input that is responsive to the prompt  (KOLAWA Fig. 25 (Please tell us how you liked your previous orders); Par 158 – “Fig. 25 is an eceiving feedback from a user in regards to a recommended recipe …”); 
using the user interface input to alter a value stored in association with the suggestion (KOLAWA Par 100 – “Based on the user response, the program in step 310 determines whether there was too much of the inquired attribute in the recommended item. If there was, the value in the user’s preference vector corresponding to that attribute is decreased in step 320 … If a recommend recipe was too salty, the value of the field in the family food preference vector representing the family’s preferred saltiness would be decreased below the value in the corresponding field of the recipe product vector.”); and 
subsequent to altering the value, using the altered value in selecting a further suggestion to provide to the user in a further dialog session between the user and the automated assistant (KOLAWA Par 103 – “In addition to updating the user preference vector, ratings of products sampled by the user are used for making recommendations in the future.”).

KOLAWA does not explicitly teach the [square-bracketed] limitations.



REGARDING CLAIM 11, KENNEWICK (US 2016/0110347 A1) discloses a client device, comprising: at least one microphone; at least one speaker; a network interface; one or more processors (KENNEWICK Fig. 2 Unit 210 (Input Device(s) 210); Par 39 – “Input device(S) 210 may comprise an auditory input device (e.g., microphone) …”; Par 37 – “Fig. 2 illustrates a system 200 …”) configured to: 
as part of an additional dialog session between a user and an automated assistant that is temporally separated from a prior dialog session between the user and the automated assistant (KENNEWICK Fig. 6 (“Your input: How long will it take to go home today?”); Par 26 – “At a later time, if the Facebook profile of Jane Doe becomes accessible, system 100 may interrupt whatever interaction session the user may be engaged in (e.g., even if the session is regarding a different topic, such as a Formula 1 racing) to provide Jane Doe’s birthday …”; Par 94 – “With respect to screenshot 600, continuing the Jane Doe birthday example in Fig. 5, a follow-up response may be provided at a later time.”; ) and that is initiated by the user with voice-based natural language input (KENNEWICK Par 26 – “At a later time, if the Facebook profile of Jane Doe becomes accessible, system 100 may interrupt whatever interaction session the user may be engaged in (e.g., even if the session is regarding a different topic, such as a Formula 1 racing) to provide Jane Doe’s birthday. Upon recognizing that the topic of the current interactive session is unrelated to the user’s prior inquiry, the system 100 may apologize for the interruption and remind the user of the prior inquiry before informing the user of Jane Doe’s birthday …”; Fig. 6 – “Your input: How long will it take to go home today?”): 
based on the voice-based natural language input conforming to a voice profile of the user: 
provide, via the speaker, a prompt that solicits feedback on a [suggestion] content previously provided for presentation to the user as part of the prior dialog session (KENNEWICK Fig. 6 (“John Doe’s birthday is October 2nd; Would like me to set a reminder?”); Par 25 – “After receiving the first response, the user may decide to set up reminders for various meetings that the user is supposed to attend…”), wherein the prompt solicits feedback on the [suggestion] content based on the [suggestion] content being previously provided for presentation to the user as part of the prior dialog session (KENNEWICK Fig. 3 Step 303->311 or Step 303->321; Par 78 – “In an operation 303, a determination of whether information sufficient for providing an , and [based on determining that the user acted upon the suggestion]; and 
[based on providing the prompt, preemptively establish a communications session between the client device and a remote speech to text processor to process user interface input provided via the microphone].

KENNEWICK does not explicitly teach the [square-bracketed] limitations, and teaches the underlined features instead.

The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 11, and 15.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655